Citation Nr: 0215560	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-02 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to May 1982 
in the Marine Corps and from March 1986 to March 1990 in the 
Navy.  The veteran was on reserve status from 1990 to1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a back disability that is shown 
to be associated with injury, disease or any event noted 
during his active service.  


CONCLUSION OF LAW

A chronic back disability is not shown to have been incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
December 1999 rating decision, the February 2001 statement of 
the case, and the September 2001 supplemental statement of 
the case.  He was told in essence that there was no evidence 
showing that he currently has a low back disability that may 
be associated with injury, disease or event of his active 
service.  The RO also notified him by letter dated in 
February 2000, that he needed to submit evidence in support 
of his claim, such as statements from doctors showing a 
current diagnosis, evidence of chronic back disability during 
the veteran's military service and a medical nexus opinion 
from the veteran's doctor.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in February 2000 the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  Although these particular 
letters were mailed to an incorrect address, all efforts to 
obtain a current mailing address for the veteran have been 
futile.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the 
Gainesville, Florida VA medical facility.  In addition, the 
veteran was provided a current VA orthopedic examination. 

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records from the Marine Corps show that the 
veteran was treated for back and hip pain associated with 
muscle strain in September 1979.  Additional treatment is 
indicated in a June 1981 record.  At that time, the veteran 
reported a history of low back pain of 3 to 4 weeks' 
duration.  He denied any trauma to the area.  He reported 
that he had had the same problem in boot camp.  Records from 
the Navy show that in April 1986, the veteran reported lower 
back pain that started on the previous day.  He denied any 
real trauma and denied any past history of back pain.  The 
recorded diagnosis was mild lower back strain.  In November 
of that year, the veteran reported that he had low back pain 
with muscle spasm.  At that time, he reported a long history 
of back problems secondary to duties as infantryman 
approximately 5 years ago.  The complaints were associated 
with probable unresolved lumbar strain.  A February 1987 
report shows that the veteran reported recurrent low back 
pain for five years.  He reported that his recent onset of 
pain had been precipitated by lifting a heavy object during 
boot camp.  The recorded assessment was mechanical low back 
pain.  X-ray examination conducted in February 1987 for 
chronic low back pain revealed normal findings.  A follow up 
on low back pain is indicated in a May 1987 report.  At that 
time, the veteran noted that he was much improved.  An 
undated medical report indicates "Boot Camp" now has non-
radiating pain associated with chronic low back pain.  

Reports of private treatment dated in the 1990's were 
received from Jacksonville Health Care Group in September 
1998.  These records show that in April 1997, the veteran 
complained of mid back pain, primarily in the lower thoracic 
area.  As reported, these symptoms had been present for about 
a month.  The clinical impression was back pain. 

The veteran underwent VA examination in January 2001.  At 
that time, he stated that he experienced a gradual onset of 
lumbosacral pain while in the Marine Corps in 1979.  He was 
reported to be a poor historian.  He stated that he could not 
remember whether any X-rays were taken or not, and could not 
recall a diagnosis or treatment.  He denied having any 
diagnostic studies such as magnetic resonance imaging or 
myelogram and stated that he never had surgery on his spine.  
He did report that he had numerous X-rays while he was in the 
Marines from 1979 to 1982 as well as while he was in the Navy 
from 1986 to 1990.  He could not recall a diagnosis, however.  
Following his discharge he thought that he had received some 
private treatment for his back.  The veteran complained of a 
dull aching pain across his lumbosacral spine.  However, 
these complaints were described as being vague.  The veteran 
was unable to describe frequency or duration of his back 
pain.  The physical examination was within normal limits.  X-
ray examination accomplished in October 2000, but this was 
normal.  The diagnosis was pain lumbosacral spine-no 
objective findings.  

The preponderance of the evidence is against the claim for 
service connection for mechanical low back pain.  While the 
Board has considered the veteran's complaints and allegations 
regarding the connection of his back symptoms to his active 
service, the objective evidence on file does not show that he 
has a "disability" due to injury, disease or event noted 
during his active service.  

The veteran is advised that the United States Court of 
Appeals for Veterans Claims, has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for low back pain is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

